IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


WELLS FARGO BANK, NA,                       : No. 9 MM 2018
                                            :
                    Respondent              :
                                            :
                                            :
             v.                             :
                                            :
                                            :
RANCE M. STRUNK, SR. & DARLENE M.           :
STRUNK,                                     :
                                            :
                    Petitioners             :


                                      ORDER



PER CURIAM

      AND NOW, this 12th day of March, 2018, the Petition Requesting Relief through

the Exercise of King’s Bench Powers or Extraordinary Jurisdiction is DENIED, and the

Application for Leave to File Answer Nunc Pro Tunc is DISMISSED AS MOOT.